                Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 1 of 12




 1   Chad Conelly (SBN 022394)
     CONELLY LAW GROUP PLLC
 2   Indian Bend Corporate Centre
 3   8161 E. Indian Bend Road, Suite 103
     Scottsdale, Arizona 85250
 4   Telephone: 480-268-2658
 5
     cc@arizonalegal.com
     Attorneys for Plaintiff
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8

 9   Samantha Hooper,                              Case
10
                           Plaintiff,
11
     v.                                            COMPLAINT
12

13   Howard Enterprises, Inc. d/b/a Howard
     Air; Julie Howard and Kevin Howard,
14   husband and wife; Chris Jacobs and Jane
15   Doe Jacobs; Andrea Curran and John Doe
     Curran; John Does 1-10; Jane Does 1-10;
16   and ABC Entities 1-10;
17
                           Defendants.
18
           Plaintiff alleges as follows:
19
                                        NATURE OF THE ACTION
20
           1.      Plaintiff Samantha Hooper is seeking judgment, relief and damages under the
21
     Fair Labor Standards Act and the Arizona Wage Act based on the unlawful conduct of her
22
     former employer Howard Enterprises, Inc. d/b/a Howard Air (“Howard Air”) where she
23
     worked as a dispatcher and parts & warranty coordinator and sold products and services.
24
           2.      Howard Air unlawfully failed to pay Ms. Hooper overtime during some weeks
25
     she worked over 40 hours, retaliated against her for reporting unlawful conduct, and
26
     constructively discharged her.
27

28

                                                    1
                Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 2 of 12




 1                           PARTIES, VENUE, AND JURISDICTION
 2         3.      Samantha Hooper is a resident of Maricopa County, Arizona.
 3         4.      Defendant Howard Air is a Arizona corporation authorized to do business in
 4   Arizona.
 5         5.      At all times relevant to the allegations in this Complaint, Howard Air conducted
 6   business in Maricopa County, Arizona.
 7         6.      At all times relevant to the allegations in this Complaint, Howard Air was an
 8   employer within the meaning of the FLSA, 29 U.S.C. § 203(d), as to Ms. Hooper.
 9         7.      Defendants Julie Howard and Kevin Howard are husband and wife who, upon
10   information and belief are, and at all times relevant to this Complaint were, residents of
11   Maricopa County, Arizona.
12         8.      Upon information and belief, at all times relevant to the allegations in this
13   Complaint, Julie Howard was an owner and employee of Howard Air.
14         9.      Upon information and belief, at all times relevant to the allegations in this
15   Complaint, Julie Howard acted directly or indirectly in the interest of Howard Air in relation
16   to its employees, including hiring and firing employees, exercising day-to-day authority and
17   control over the terms and conditions of employment, and exercising control over aspects of
18   Howard Air’s business. As such, Ms. Howard is individually liable as an employer under 29
19   U.S.C. § 203(d) for back wages, liquidated damages and other damages owed to Ms. Hooper.
20         10.     The marital community of Julie Howard and Kevin Howard is liable for the acts
21   and omissions of Ms. Howard as alleged in this Complaint.
22         11.     Defendants Chris Jacobs and Jane Doe Jacobs are husband and wife who, upon
23   information and belief are, and at all times relevant to this Complaint were, residents of
24   Maricopa County, Arizona.
25         12.     Upon information and belief, at all times relevant to the allegations in this
26   Complaint, Chris Jacobs was the General Manger and an employee of Howard Air.
27         13.     Upon information and belief, at all times relevant to the allegations in this
28   Complaint, Chris Jacobs acted directly or indirectly in the interest of Howard Air in relation to

                                                      2
              Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 3 of 12




 1   its employees, including hiring and firing employees, exercising day-to-day authority and
 2   control over the terms and conditions of employment, and exercising control over aspects of
 3   Howard Air’s business. As such, Mr. Jacobs is individually liable as an employer under 29
 4   U.S.C. § 203(d) for back wages, liquidated damages and other damages owed to Ms. Hooper.
 5          14.   The marital community of Chris Jacobs and Jane Doe Jacobs is liable for the acts
 6   and omissions of Ms. Howard as alleged in this Complaint.
 7          15.   Defendants Andrea Curran and John Doe Curran are wife and husband who,
 8   upon information and belief are, and at all times relevant to this Complaint were, residents of
 9   Maricopa County, Arizona.
10          16.   Upon information and belief, at all times relevant to the allegations in this
11   Complaint, Andrea Curran was the Human Resources director and an employee of Howard
12   Air.
13          17.   Upon information and belief, at all times relevant to the allegations in this
14   Complaint, Ms. Curran acted directly or indirectly in the interest of Howard Air in relation to
15   its employees, including hiring and firing employees, exercising day-to-day authority and
16   control over the terms and conditions of employment, and exercising control over aspects of
17   Howard Air’s business. As such, Ms. Curran is individually liable as an employer under 29
18   U.S.C. § 203(d) for back wages, liquidated damages and other damages owed to Ms. Hooper.
19          18.   The marital community of Andrea Curran and John Doe Curran is liable for the
20   acts and omissions of Ms. Curran as alleged in this Complaint.
21          19.   John Does 1-10; Jane Does 1-10; and ABC Entities 1-10 are fictitiously named
22   Defendants who have, or may have, liability for some or all events giving rise to this litigation.
23   If Ms. Hooper identifies any other individuals or entities that are liable to her, she will amend
24   this Complaint to name them as Defendants.
25          20.   At all times relevant to the allegations in this Complaint, Howard Air employed
26   employees engaged in commerce or in the production of goods for commerce or in handling,
27   selling, or otherwise working on goods or materials that have been moved in or produce for
28   commerce by any person.

                                                      3
               Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 4 of 12




 1         21.    At all times relevant to the allegations in this Complaint, Howard Air has been an
 2   “enterprise” as defined in the FLSA, 29 U.S.C. § 203(r), with business activities that are related
 3   and performed through unified operation or common control for a common business
 4   purpose.
 5         22.    At all times relevant to the allegations in this Complaint, Howard Air has been
 6   engaged in the operation of an enterprise whose annual gross volume of sales made or
 7   business done was not less than $500,000. As such, Howard Air is and has been an enterprise
 8   engaged in commerce or in the production of goods for commerce within the meaning of the
 9   FLSA, 29 U.S.C. § 203(s).
10         23.    This Court has jurisdiction over Ms. Hooper’s claims under 28 U.S.C. § 1331
11   (federal question) and supplemental jurisdiction under 28 U.S.C. § 1367 over her state law
12   claims.
13         24.    This Court has personal jurisdiction over the parties.
14         25.    Venue in this Court is proper.
15                                   GENERAL ALLEGATIONS
16         26.    Ms. Hooper realleges every allegation set forth previously in this Complaint as if
17   set forth in this paragraph.
18         27.    Ms. Hooper worked for Howard Air from April 16, 2019 to September 8, 2020.
19         28.    Ms. Hooper’s duties included dispatching, selling Howard Air products and
20   services, and assisting in coordinating parts & warranty work.
21         29.    As a dispatcher, Ms. Hooper maintained the Service Technicians’ daily schedules
22   and dispatched the technicians as service calls were completed; scheduled return trips with
23   customers when parts came in; maintained the on-call schedule for service technicians;
24   maintained the customer database with current information; assisted the accounting
25   department with billing reviews; communicated with customers about scheduling and lead-
26   times; and sold Howard Air products and services to customers.
27         30.    When assisting with parts & warranty coordination, Ms. Hooper ordered parts to
28   maintain inventory for the warehouse and technicians’ van inventory; ordered parts for

                                                     4
             Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 5 of 12




 1   emergency service requests and coordinated delivery of parts; called to schedule return repair
 2   visits with customers; and filed warranty claims on parts covered by manufacturer warranty on
 3   behalf of the company.
 4         31.      Ms. Hooper worked at the Howard Air office located on Cave Creek Road
 5   location, and occasionally at the Black Canyon location on Saturdays, approximately 40 to 50
 6   hours each week (not including her on-call work).
 7         32.      Ms. Hooper was also on call about every other week, sometimes more frequently.
 8         33.      When on call, Ms. Hooper worked from home, during which time she had to be
 9   available to take customer calls from approximately 5:00pm to 7:00am (times sometimes
10   changed).
11         34.      When Ms. Hooper worked in the office, Howard Air paid her on an hourly basis
12   at the rate of $20.00 per hour (increased to $20.50) and commission on sales.
13         35.      When Ms. Hooper worked on call from home remotely, Howard Air paid her
14   $450 per week, regardless of how many hours she worked.
15         36.      Around early June 2020, Ms. Hooper reported to her manager, Craig Tuffelmire,
16   that Howard Air was not paying her properly for her on-call work, including not paying her
17   overtime pay as required by law.
18         37.      Ms. Hooper reported it to Mr. Tuffelmire because Ms. Hooper understood Mr.
19   Tuffelmire was her direct supervisor and the person to whom she was supposed to report
20   such issues.
21         38.      In response, Mr. Tuffelmire told Ms. Hooper he would speak with Howard Air
22   management about it and get back to her.
23         39.      Mr. Tuffelmire never followed up with Ms. Hooper on the issue.
24         40.      Mr. Tuffelmire’s employment with Howard Air ended on or about June 12, 2020.
25         41.      Ms. Hooper’s manager became Cliff Campbell.
26         42.      On June 30, 2020, a Howard Air janitor physically touched Ms. Hooper in a
27   sexual manner without her consent.
28

                                                    5
               Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 6 of 12




 1         43.    Ms. Hooper immediately reported the incident to Mr. Campbell and said she did
 2   not want to be left alone with the janitor again.
 3         44.    Ms. Hooper reported it to Mr. Campbell because Ms. Hooper understood Mr.
 4   Campbell was her direct supervisor and the person to whom she was supposed to report such
 5   issues.
 6         45.    Mr. Campbell told Ms. Hopper the janitor was likely going to be working at a
 7   different building and that she should not worry about him being around much longer.
 8         46.    The janitor continued working in Ms. Hooper’s building.
 9         47.    Neither Mr. Campbell nor anyone else at Howard Air took any action to address
10   her complaint and concern about the janitor.
11         48.    Art Schieffer became Ms. Hooper’s manager around the beginning of July 2020.
12         49.    Because no one had followed up with Ms. Hooper about the overtime pay
13   complaint she made in June 2020, on July 13, 2020, Ms. Hooper emailed her manager, Mr.
14   Schieffer, one of the owners of Howard Air, Julie Howard, and the General Manager, Chris
15   Jacobs, to follow up on her complaint, suggest an alternative pay structure, reiterate her
16   dedication to Howard Air, and request they address the issue.
17         50.    Around mid-August 2020, Ms. Hooper informed another employee that she was
18   filing a complaint with the labor board concerning Howard Air’s failure to pay her overtime in
19   connection with her on-call hours.
20         51.    That employee notified management Ms. Hooper was filing a complaint with the
21   labor board concerning Howard Air failing to pay her overtime in connection with her on-call
22   hours.
23         52.    On August 28, 2020 – after Howard Air management learned Ms. Hooper was
24   filing a complaint with the labor board about its unlawful overtime pay practices - Ms. Hooper
25   was told to report to Howard Air’s Black Canyon location to meet with Ms. Howard and Mr.
26   Jacobs.
27

28

                                                         6
              Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 7 of 12




 1         53.        Ms. Hooper went there immediately and was brought into a meeting with Ms.
 2   Howard, Mr. Jacobs, and Andrea Curran (Human Resources). (Ms. Howard, Mr. Jacobs and
 3   Ms. Curran are collectively referred to in this Complaint as the “Individual Defendants”).
 4         54.        The Individual Defendants first addressed the overtime pay issue by telling Ms.
 5   Hopper that Howard Air was following all laws concerning her pay.
 6         55.        Next, they told Ms. Hooper they were stripping away the on-call part of her job –
 7   she would no longer be permitted to earn money working on call.
 8         56.        Next, they told Ms. Hooper she would no longer be permitted to work on
 9   Saturdays – before that, she would rotate with others to work Saturdays, which gave her more
10   hours and, hence, more earnings.
11         57.     Next, they told Ms. Hooper they were giving her a formal disciplinary writeup
12   because she had allegedly engaged in “uncomfortable dialogue” with another employee.
13         58.        They told Ms. Hooper if she ever again engaged in such dialogue with another
14   employee, Howard Air would terminate her.
15         59.        Ms. Hooper – unaware of what they were referring to – asked the Individual
16   Defendants what they meant by “uncomfortable dialogue” and what she had allegedly said to
17   another employee for which they were disciplining her.
18         60.        Mr. Jacobs responded that Ms. Hooper told another employee she was going to
19   the labor board to file an overclaim complaint against Howard Air for the hours she was
20   working on-call.
21         61.        They handed Ms. Hooper a document titled “Employee Job in Jeopardy,” told
22   her she needed to sign it, and ended the meeting.
23         62.        None of the Individual Defendants said anything about Ms. Hooper’s prior
24   sexual harassment complaint – Howard Air took no action whatsoever to address the
25   harassment and assault to which she was subjected, which Ms. Hooper felt remained a threat
26   to her safety.
27         63.        Ms. Hooper felt Howard Air was retaliating against her and harassing her for
28   complaining about sexual harassment; requesting Howard Air address her concern about the

                                                       7
              Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 8 of 12




 1   co-worker who assaulted her; making internal complaints about Howard Air not paying her
 2   properly for the overtime she worked; and informing a co-worker she was filing a formal
 3   complaint with the labor board about Howard Air’s unlawful overtime pay practice.
 4         64.     Ms. Hooper understood from her meeting with the Individual Defendants, and
 5   the formal discipline they gave her, that they and Howard Air were prohibiting her from
 6   making any complaints about Howard Air’s unlawful practices, including its unlawful refusal
 7   to pay her properly for all the overtime she worked.
 8         65.     Because of the harassment and retaliation to which Howard Air and the
 9   Individual Defendants subjected her, Ms. Hooper resigned on September 8, 2020.
10                                    FIRST CAUSE OF ACTION
11           (Violation of the Fair Labor Standards Act for Failure to Pay Overtime)
12         66.     Ms. Hooper realleges every allegation set forth previously in this Complaint as if
13   set forth in this paragraph.
14         67.     Ms. Hooper was a non-exempt employee under the FLSA when she worked for
15   Howard Air.
16         68.     Defendants willfully and repeatedly violated the FLSA, 29 U.S.C. §§ 207 and
17   215(a)(2), by failing to pay Ms. Hooper at rates not less than one and one-half times her
18   regular rate of pay in workweeks when she worked more than 40 hours.
19         69.     Defendants willfully violated the records-keeping requirements of the FLSA, 29
20   U.S.C. §§ 211 and 215(a)(5), by failing to maintain, keep, make available, and preserve records
21   about Ms. Hooper’s wages, hours, and other conditions and practices of employment.
22         70.     Defendants’ violations of the FLSA were willful in nature.
23         71.     Defendants intentionally, with reckless disregard for their responsibilities under
24   the FLSA, and without good cause, failed to pay Ms. Hooper her proper wages including
25   proper overtime pay.
26         72.     As a result of the FLSA violations, Defendants withheld unpaid overtime
27   compensation from Ms. Hooper.
28

                                                      8
              Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 9 of 12




 1         73.    Under 29 U.S.C. § 216(b), Defendants are liable to Ms. Hooper in the amount of
 2   her unpaid overtime compensation and an additional equal amount as liquidated damages.
 3         74.    Under 29 U.S.C. § 217, Ms. Hooper is entitled to an injunction against
 4   Defendants enjoining and retraining any continued withholding of unpaid overtime
 5   compensation due under the FLSA.
 6         75.    Ms. Hooper is entitled to an award of her attorneys’ fees and costs.
 7                                  SECOND CAUSE OF ACTION
 8                        (Retaliation under the Fair Labor Standards Act)
 9         76.    Ms. Hooper realleges every allegation set forth previously in this Complaint as if
10   set forth in this paragraph.
11         77.    Ms. Hooper engaged in statutorily protected conduct under the FLSA by
12   complaining to her supervisors and Howard Air management that Howard Air was improperly
13   failing to pay her per overtime pay for all the hours she worked over 40 and informing a co-
14   worker she was filing a complaint with the labor board about Howard Air’s overtime pay
15   violation, which the co-worker conveyed to Howard Air management.
16         78.    The Individual Defendants were aware of Ms. Hooper’s protected activities
17   identified in Paragraph 77.
18         79.    Howard Air and the Individual Defendants subjected Ms. Hooper to adverse
19   employment actions because of her protected activities including stripping away duties for
20   which she earned wages, stripping hours from her thereby decreasing her earnings, disciplining
21   her for exercising her right to complain about Howard Air’s unlawful failure and refusal to pay
22   her all the overtime she earned, and threatening Ms. Hooper that if she ever raised such issues
23   again, she would be terminated.
24         80.    By taking the actions stated in Paragraph 79, Howard Air and the Individual
25   Defendants expressly prohibited Ms. Hooper from asserting her rights under the FLSA and
26   threatened to terminate her if she ever did so again.
27

28

                                                     9
             Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 10 of 12




 1         81.       By taking the actions stated in Paragraphs 79 and 80, Howard Air and the
 2   Individual Defendants deliberately created employment conditions that were objectively
 3   intolerable to a reasonable person.
 4         82.       By taking the actions stated in Paragraphs 79 and 80, it was reasonably
 5   foreseeable to Howard Air and the Individual Defendants that their actions would result in
 6   Ms. Hooper’s employment coming to an end.
 7         83.       Because of the actions of Howard Air and the Individual Defendants, including
 8   those stated in Paragraphs 79 and 80 and their failure to address the sexual harassment issue,
 9   Ms. Hooper was compelled to resign.
10         84.       Howard Air and the Individual Defendants constructively discharged Ms.
11   Hooper.
12         85.       Because of Howard Air and the Individual Defendants’ unlawful actions as stated
13   in this Complaint, Ms. Hooper has suffered substantial losses, including loss of earnings.
14         86.       Because of Howard Air and the Individual Defendants’ unlawful actions as stated
15   in this Complaint, Ms. Hooper has suffered embarrassment, humiliation and anguish, and
16   other incidental and consequential damages and expenses.
17         87.       The retaliatory conduct of Howard Air and the Individual Defendants was
18   outrageous and malicious, was intended to injure Ms. Hooper, and was done with reckless
19   indifference to Hooper’s protected rights, entitling Ms. Hooper to an award of punitive
20   damages.
21         88.       Ms. Hooper is entitled to an award of her attorneys’ fees and costs.
22                                     THIRD CAUSE OF ACTION
23                               (Violation of the Arizona Wage Statutes)
24         89.       Ms. Hooper realleges every allegation set forth previously in this Complaint as if
25   set forth in this paragraph.
26         90.       Defendants failed to pay Ms. Hooper all the “wages” she earned under 23 A.R.S.
27   § 350 et seq.
28

                                                       10
                Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 11 of 12




 1         91.      Defendants violated 23 A.R.S. § 352 by withholding overtime wages Ms. Hooper
 2   earned.
 3         92.      Defendants violated 23 A.R.S. § 353 by failing to pay Ms. Hooper all the
 4   overtime wages she earned.
 5         93.      Defendants are each liable to Ms. Hooper for an amount that is treble the
 6   amount of her unpaid wages.
 7                                           JURY DEMAND
 8         94.      Ms. Hooper requests trial by jury.
 9         WHEREFORE, Ms. Hooper requests the Court enter judgment in her favor against
10   Defendants, and each of them, as follows:
11         A.       Awarding Ms. Hooper overtime compensation in the amount due for all her time
12   worked more than 40 hours per week at rates not less than one and one-half times her regular
13   rate of pay in workweeks when she worked more than 40 hours, plus pre-judgment and post-
14   judgment interest at the highest legal rate;
15         B.       Awarding Ms. Hooper liquidated damages in an amount equal to the overtime
16   award, plus pre-judgment and post-judgment interest at the highest legal rate;
17         C.       Awarding Ms. Hooper treble the amount of her unpaid compensation;
18         D.       For an order under 29 U.S.C. § 217 permanently enjoining and retraining
19   Defendants, and each of them, from any continued withholding of unpaid overtime
20   compensation due to Ms. Hooper under the FLSA;
21         E.       For an award of Ms. Hooper’s damages for loss of wages, benefits, and
22   promotional opportunities, including an award of back pay and front pay for all lost salary and
23   benefits;
24         F.       For an award of damages to compensate Ms. Hooper for mental anguish,
25   humiliation, embarrassment, and emotional injury;
26         G.       For all other damages permissible under the FLSA and the Arizona wage statutes;
27         H.       For an award of punitive damages;
28         I.       For an award of reasonable attorneys’ fees and the costs of this action;

                                                         11
                Case 2:21-cv-01142-JJT Document 1 Filed 06/30/21 Page 12 of 12




 1         J.       For pre-judgment and post-judgment interest on all amounts awarded; and
 2         K.       For any other and further relief as the Court deems just and proper.
 3

 4         RESPECTFULLY SUBMITTED: June 30, 2021.
 5
                                              CONELLY LAW GROUP PLLC
 6
                                              /s/ Chad Conelly
 7                                            Chad Conelly
 8                                            Attorneys for Plaintiff

 9

10

11

12

13

14

15                                    CERTIFICATE OF FILING

16   I hereby certify that on June 30, 2021, I electronically transmitted this document to the Clerk’s
     Office using CM/ECF System for filing.
17

18
     s/ Chad Conelly
19

20

21

22

23

24

25

26

27

28

                                                      12
